    Case 1:19-cr-00059-LO Document 52 Filed 09/16/19 Page 1 of 11 PageID# 292



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           Alexandria Division

UNITED STATES OF AMERICA,                     )
                                              )     No. 1:19-cr-59
       v.                                     )
                                              )     Hon. Liam O’Grady
DANIEL EVERETTE HALE,                         )
                                              )     Motion Hr’g: Oct. 18, 2019
                   Defendant.                 )


      MOTION TO DISMISS MULTIPLICITOUS COUNTS (COUNTS 1-4)

       Pursuant to Federal Rule of Criminal Procedure 12(b), defendant Daniel

Everette Hale respectfully moves this Court to dismiss three of Counts 1 through 4

of the superseding indictment (Dkt. No. 12) because they are multiplicitous. That is,

they are each restatements of the same illegal act, violating 18 U.S.C. §§ 793 and 798

by obtaining and transmitting certain documents. All four counts are alleged to have

occurred during the same time frame, or a subset thereof. All four counts are alleged

to involve the same eleven identified documents, or a subset thereof. The government

has merely alleged in four slightly variant ways that Mr. Hale impermissibly

obtained and communicated certain classified information pertaining to national

defense. 1




1 To the extent that the Court is not inclined to agree that Counts 1 through 4 are
multiplicitous at this time, the defense respectfully submits that the abundant
overlap between the Counts are an additional reason why this Court should order the
government to provide a bill of particulars, as requested in the defense’s
contemporaneously filed Motion for Bill of Particulars.
  Case 1:19-cr-00059-LO Document 52 Filed 09/16/19 Page 2 of 11 PageID# 293



 I.       The multiplicitous counts in the superseding indictment.

          On May 9, 2019, the government filed a superseding indictment charging Mr.

Hale with five counts. Each of Counts 1 through 4 pertain to 11 documents the

government has labeled A, B, C, D, E, F, G, I, J, K and M, or a subset of those

documents. In relevant part, Counts 1 through 4 read:

      •   Count 1 – (18 U.S.C § 793(c)—Obtaining National Defense Information)

          . . . 42. The General Allegations within Paragraph 1 through 41 of this
          Indictment are realleged and incorporated by reference.

          43. Beginning on or about February 28, 2014, and continuing to on or
          about May 14, 2014, in the Eastern District of Virginia and elsewhere,
          the defendant, DANIEL EVERETTE HALE, for the purpose of obtaining
          information respecting the national defense, unlawfully obtained
          documents connected with the national defense, namely:

          [Documents A-G, I-K, and M]

          knowing and having reason to believe at the time he obtained
          Documents A-G, I-K, and M that they had been or would be obtained,
          taken, made, or disposed of by any person contrary to the provisions of
          Title 18, United States Code, Chapter 37.

          (In violation of Title 18, United States Code, Section 793(c).)


      •   Count 2 – (18 U.S.C. § 793(e)—Retention and Transmission of National
          Defense Information)

          . . . 44. The General Allegations within Paragraph 1 through 41 of this
          Indictment are incorporated by reference.

          45. Beginning on or about February 28, 2014, and continuing to on or about
          December 17, 2015, in the Eastern District of Virginia and elsewhere, the
          defendant, DANIEL EVERETTE HALE, having unauthorized possession of,
          access to, and control over the following documents related to the national
          defense, willfully: (a) retained the documents and failed to deliver them to the
          officer or employee of the United States entitled to receive them; and (b)
          communicated, delivered, and transmitted such documents to a person not
          entitled to receive them. Specifically, HALE retained the following documents
                                              2
Case 1:19-cr-00059-LO Document 52 Filed 09/16/19 Page 3 of 11 PageID# 294



     relating to the national defense, and transmitted them to the Reporter and/or
     the Reporter’s Online News Outlet:

     [Documents A-G, I-K, and M]

     (In violation of Title 18, United States Code, Section 793(e).)

 •   Count 3 – (18 U.S.C. § 793(e)—Causing the Communication of National
     Defense Information)

     . . . 46. The General Allegations within Paragraph 1 through 41 of this
     Indictment are incorporated by reference.

     47. Beginning on or about February 28, 2014, and continuing to on or about
     December 17, 2015, in the Eastern District of Virginia and elsewhere, the
     defendant, DANIEL EVERETTE HALE, having unauthorized possession of,
     access to, and control over documents related to the national defense of the
     United States, namely:

     [Documents A-G, I-K, and M]

     did willfully communicate, deliver, transmit and cause to be communicated,
     delivered, and transmitted, and attempt to communicate, deliver and transmit
     and cause to be communicated, delivered, and transmitted the same to persons
     not entitled to receive them, through the publication, dissemination, and
     distribution to the general public of articles and books concerning Classified
     Documents A-G, I-K, and M.

     (In violation of Title 18, United States Code, Section 793(e).)

 •   Count 4 – (18 U.S.C. § 798(a)(3)—Disclosure                       of   Classified
     Communication Intelligence Information)

     . . . 48. The General Allegations within Paragraph 1 through 41 of this
     Indictment are incorporated by reference.

     49. Beginning on or about February 28, 2014, and continuing to in or about
     October 2015, in the Eastern District of Virginia and elsewhere, the defendant,
     DANIEL EVERETTE HALE, did willfully communicate, furnish, transmit,
     and otherwise make available to an unauthorized person any classified
     information concerning the communication intelligence activities of the United
     States, namely:

     [Documents A, D, E & K]

                                         3
  Case 1:19-cr-00059-LO Document 52 Filed 09/16/19 Page 4 of 11 PageID# 295




      (In violation of Title 18, United States Code, Section 798(a).).

II.   The law of multiplicity

      An indictment that charges the same offense in more than one count is

multiplicitous. United States v. Burns, 990 F.2d 1426, 1438 (4th Cir. 1993). “The

prohibition on multiplicity in an indictment is within the core protections of the

Double Jeopardy Clause, and specifically, bars the charging of a single offense in more

than one indictment count.” United States v. Gardner, 417 F. Supp. 2d 703, 708 (D.

Md. 2006) (citing United States v. Colton, 231 F.3d 890, 908 (4th Cir. 2000)). The

“signal danger” in a multiplicitous indictment is that the defendant may be given

multiple sentences for the same offense. See Burns, 990 F.2d at 1438. Put another

way, the government may attempt an end-run around statutory maximum penalties

by charging the same offense multiple times. Moreover, a lengthy pleading may have

a prejudicial effect on the jury, suggesting that the defendant has committed not one,

but several crimes. 1A Charles Alan Wright & Arthur R. Miller, Federal Practice and

Proc. § 142 (4th ed. 2010).

      Here there are two types of multiplicity analyses: First, for those counts

(Counts 1 through 3) charged under the same statute, 18 U.S.C. § 793, the court must

divine what the statute is criminalizing, termed the “unit of prosecution,” and

whether each count alleges a single, distinct unit of prosecution or, instead, is merely

a different way of charging the same thing. See, e.g., United States v. Dunford, 148

F.3d 385, 389 (4th Cir. 1998). Second, Count 4, charged under a separate statute, 18

U.S.C. § 798, the Court must determine whether the charge requires proof of any


                                           4
  Case 1:19-cr-00059-LO Document 52 Filed 09/16/19 Page 5 of 11 PageID# 296



additional fact not required for Counts 1 through 3.   See, e.g., Gardner, 417 F. Supp.

2d at 708 (citing Blockburger v. United States, 284 U.S. 299, 304 (1932)).

III.   Three of Counts 1 through 4 should be dismissed because all four
       charge the same criminal conduct

       Even a cursory examination of Counts 1 through 4 under this framework

demonstrates that they are multiplicitous.

                A. Counts 1 through 3

       To begin, three of the four counts all arise under the same statute, 18 U.S.C.

§ 793. Counts 2 and 3 arise out of the same statutory subsection, § 793(e). In § 793,

Congress criminalized “gathering, transmitting or losing defense information” and

delineated six different ways the statute could be violated. See 18 U.S.C. § 793(a)-(f).

It also sets the maximum penalty for violating the statute at 10 years. See 18 U.S.C.

§ 793 (defining alternative manners of violating the statute that would trigger the

punishment).

       The government has not, however, distinguished Counts 1 through 3 by

alleging three distinct instances of violating § 793. Instead it has pled the same type

of violation three times with minor variances in the manner the government alleges

the violation to have occurred. The government does not charge that the violations

involved different documents or occurred on different days. Each of Counts 1 through

3 involves the same 11 documents, A-G, I-K and M. Similarly, each of Counts 1

through 3 involves the same timeframe: Counts 2 and 3 allegedly occurred between

February 28, 2014 and December 17, 2015, while Count 1 allegedly occurred during

a subset of that period, between February 28, 2014 and May 14, 2014.


                                           5
  Case 1:19-cr-00059-LO Document 52 Filed 09/16/19 Page 6 of 11 PageID# 297



      The only real distinguishing factor between Counts 1, 2 and 3 is that Count 1

contains a slight variation in the verbs it employs.        Count 1 alleges Mr. Hale

“unlawfully obtained” the eleven documents.         Count 2 and 3 allege he “ha[d]

unauthorized possession of, access to, and control over the [eleven] documents,”

“willfully: (a) retained,” “failed to deliver,” and “communicated, delivered, and

transmitted” those documents. But shifting the verbs does not allege distinct crimes;

it merely describes alternative ways of violating § 793, that is, committing the same

offense. See, e.g., Dunford, 148 F.3d at 390 (holding seven counts under 18 U.S.C.

§ 922(g)(1), one each charging felon in possession of gun and six bullets, multiplicitous

and remanding for sentencing on single count). See also United States v. Goodine,

400 F.3d 202, 211 (4th Cir. 2005) (Traxler, J., concurring in part and concurring in

the judgment) (charging alternative means of committing crime should be done in

single count (citing United States v. Harvard, 103 F.3d 412, 420 (5th Cir. 1997)). Cf.

id. at 208 (finding no multiplicity of § 922(g)(1) counts when gun seized at different

time and location than ammunition); United States v. Pleasant, 125 F. Supp. 2d 173,

175-76 (E.D. Va. 2000) (count is not duplicitous merely because it charges alternative

means of committing the same offense).

      Moreover, the language employed in Counts 2 and 3 is nearly identical, such

that it cannot even be said that the two counts charge alternative means of

committing the same crime. Rather, they charge the same means of committing the

same crime. Both allege the “willful[] communicat[ion], deliver[y] and transmit[tal]”

of national defense information. This is unsurprising as both Counts allege violation



                                           6
    Case 1:19-cr-00059-LO Document 52 Filed 09/16/19 Page 7 of 11 PageID# 298



of § 793 through the means described in § 793(e). What is more, the date range of the

criminal conduct alleged and the eleven documents at issue are identical in the two

Counts.

       B.    Count 4

       Even though Count 4 is charged under a separate section of Chapter 37 of Title

18, it is multiplicitous of Counts 1 through 3. That is because, as charged, it alleges

identical conduct. First, Count 4 refers to the same documents, though a subset (A,

D, E and K), as those that are the subject of Counts 1 through 3. Though in Count 4

the documents are referred to as “classified information concerning communication

intelligence activities of the United States” to hew to the statutory language of § 798,

rather than § 793’s “national defense” information, they are the same documents

subject to Counts 1 through 3. Second, Count 4 refers to the same time frame, again,

though a subset of that charged in Counts 2 and 3 (February 28, 2014 through

October 2015). Third, Count 4 uses nearly identical verbs to those employed in

Counts 2 and 3. Count 4 alleges that Mr. Hale “willfully communicate[d], furnish[ed],

transmit[ted]”; Count 3 uses “willfully communicate[d], deliver[ed], transmit[ted] . .

.” Fourth, Count 4 appears to describe the alleged recipient as the same recipient

contemplated in Counts 2 and 3. 2 Count 4 requires proof of no additional fact beyond

at least that required to prove Counts 2 and 3. It is clear, then, that Count 4 is merely

a restatement of Counts 2 and 3, and, thus, also multiplicitous.



2 Further light could be shed on this point if the government is required to provide a
bill of particulars, as the defense has requested in its contemporaneously filed Motion
for Bill of Particulars.
                                           7
  Case 1:19-cr-00059-LO Document 52 Filed 09/16/19 Page 8 of 11 PageID# 299



IV.   Prejudice and remedy as a result of multiplicitous counts

      Multiplicity of counts is a defect in the indictment. See Fed. R. Crim. P. 12(b).

The concern is threefold. First, multiplicitous counts pose a risk of a defendant being

sanctioned twice for a single offense. Such a result would contravene the Fifth

Amendment’s protection against Double Jeopardy. Second, it undermines the intent

of Congress in enacting criminal statutes. And, third, multiplicity poses a risk of

prejudice to the criminal defendant at trial. See United States v. Phillips, 962 F.

Supp. 200, 201-02 (D.D.C. 1997) (compelling the government to elect between

multiplicitous counts because “at least some of the harm from multiplicitous

prosecution occurs during the course of the trial itself, and not merely at sentencing”).

That is because an indictment carrying more counts may influence the jury to believe

that the defendant has committed more crimes. See, e.g., United States v. Ketchum,

320 F.2d 3, 8 (1963) (“[P]rolix pleading may have some psychological effect upon a

jury by suggesting to it that defendant has committed not one but several crimes.”).

See also United States v. Marquardt, 786 F.2d 771, 778 (7th Cir.1986) (multiple

indictments create the impression of more criminal activity than in fact occurred);

United States v. Han, 280 F. Supp. 3d 144, 152 (D.D.C. 2017) (same); United States

v. Polizzi, 257 F.R.D. 33, 36 (E.D.N.Y. 2009) (same, citing risk of “exaggerated

impression of a defendant’s criminal activity”).

      At this juncture, the proper remedy is to require the government to choose on

which one of Counts 1, 2, 3 or 4 it wishes to proceed. See, e.g., United States v.

Clarridge, 811 F. Supp. 697, 702 (D.D.C. 1992) (finding counts multiplicitous and

ordering government to choose on which counts to proceed); Furtick v. United States,
                                           8
  Case 1:19-cr-00059-LO Document 52 Filed 09/16/19 Page 9 of 11 PageID# 300



No. 3:01-2273-17, 2001 WL 34681749 at *1 (D.S.C. July 26, 2001) (“The remedy for a

multiplicitous indictment is for the court to require that the government elect, prior

to trial, on which count to proceed or to set aside the verdict if the jury returns a

guilty verdict on more than one of the multiplicitous counts.”). Allowing all four

counts to go to a jury will create the prejudice associated with a multiplicitous

indictment:

              For when an indictment charges numerous offenses arising from
              the same conduct it may falsely suggest to a jury that a defendant
              has committed not one but several crimes. Once such a message
              is conveyed to the jury, the risk increases that the jury will be
              diverted from a careful analysis of the conduct at issue.
              Compromise verdicts or assumptions that, with so many charges
              pending the defendant must be guilty on at least some of them,
              pose significant threats to the proper functioning of the jury
              system.

Clarridge, 811 F. Supp. at 702 (emphasis added) (internal citations omitted).

Requiring the government to choose between counts pre-trial is particularly

appropriate where, as here, “forcing election will not hinder the government’s

presentation of its case in any way.” Phillips, 962 F. Supp. at 202. In other words, if

the government in this case elects to go forward only on Count 3, § 793(e), the

government will still present the same proof that it would have presented on Counts

1, 2 and 4.

 V.   Conclusion

      Accordingly, because Counts 1 through 4 are multiplicitous, the proper remedy

is to require the government to elect pretrial on which offense it would like to proceed.




                                           9
 Case 1:19-cr-00059-LO Document 52 Filed 09/16/19 Page 10 of 11 PageID# 301



The defense respectfully moves this Court for an order compelling the government to

do so.

                                             Respectfully submitted,

                                             DANIEL EVERETTE HALE

                                             By Counsel,
                                             Geremy C. Kamens
                                             Federal Public Defender

                                             By: /s/ Cadence Mertz
                                             Todd M. Richman
                                             Va. Bar No. 41834
                                             Cadence A. Mertz
                                             Va. Bar No. 89750
                                             Tor B. Ekeland
                                             Admitted pro hac vice
                                             Counsel for Mr. Hale
                                             1650 King Street, Suite 500
                                             Alexandria, VA 22314
                                             703-600-0840 (tel)
                                             703-600-0880 (fax)
                                             Cadence_Mertz@fd.org




                                        10
 Case 1:19-cr-00059-LO Document 52 Filed 09/16/19 Page 11 of 11 PageID# 302



                          CERTIFICATE OF SERVICE

    I hereby certify that on September 16, 2019, I filed the foregoing via the
CM/ECF system, which will electronically serve a copy upon counsel of record.


                                             /s/ Cadence Mertz
                                             Cadence A. Mertz
                                             Va. Bar No. 89750
                                             Assistant Federal Public Defender
                                             Office of the Federal Public Defender
                                             1650 King Street, Suite 500
                                             Alexandria, VA 22314
                                             703-600-0840 (tel)
                                             703-600-0880 (fax)
                                             Cadence_Mertz@fd.org




                                        11
